DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, and 8-20 are pending in this application.
Response to Amendment
Claims 1-3, 5, 8, 9, and 14-17 are amended. Claims 4, 6, and 7 are cancelled.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 02/14/2022, with respect to claims 1-3, 5, 8, 9, and 14-17 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, 8, 9, and 14-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 8, 9, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5, 8, 9, and 14-17 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a contactor control module configured to: maintain the first contactor and the second contactor in a closed state when detecting a load current below a predetermined amperage; and set the first contactor to an open state while maintaining the second contactor in the closed state in response to detecting the load current above the predetermined amperage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839